DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 sets forth “N number of punches as in set” in lines 7 and 8 and “N number of auxiliary punches” in line 9 and it is not clear if the N number of punches and N number of auxiliary punches are same punches or different punches?  Method claim 6 contains similar language wherein “N number of punches as a set” are set forth and then “the N number of auxiliary punches” is claimed in line 9 and “the N number of punches” is claimed in line 10.  It is not clear what punches, auxiliary punches and punch unit(s) are being referred to in the claims and what features are being formed or nullified in the sheet metal since Fig. 3 shows multiple punch units (P1-P6) which form features in a sheet metal workpiece.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (8,361,269).  Regarding claims 1 and 6, Sakakibara discloses a method and device for manufacturing a laminated iron core (31; Fig. 18) by punching a plurality of members (32) from a metal sheet (52) and laminating the members while being rotated (col. 3, lines 61-65).  Sakakibara discloses a natural number (M=2; a pair) of projections (34; col. 4, lines 2 and 3).  Sakakibara discloses a punch unit (punches 59; col. 5, line 25) which include a natural number (N=4) of punch blades (61a,61b) with N being a natural number greater than the natural number M.  Sakakibara discloses an (N=4) number of auxiliary punch blades (57a,57b; col. 5, lines 7 and 8).  Sakakibara discloses configuring an (L=2) number of auxiliary punches (57a; col. 5, lines 14 and 15) to perform a nullification process by punching a pair of blank holes (56a; col. 5, lines 15-17 and 23-25).  L is 2 which equals N-M.  The nullification processing being configured to nullify processing with an (L=2) number of punches (61a) among the (N=4) number of punches (61a,61b).  Regarding claims 2 and 7, the punch unit (59) is arranged downstream (position C, Fig. 1) from the N number of auxiliary punches (57a,57b; position B; Fig. 1).  Regarding claims 3 and 8, Sakakibara discloses an auxiliary punch unit (57a,57b,58; col. 4, lines 56-59) wherein auxiliary punches (57a,57b) are individually operable since they are actuatable alternatively (col. 5, lines 41-45).  Regarding claims 4 and 9, the N number of auxiliary punches (57a,57b) includes at least one punch (57a) arranged at a relatively upstream side (left side of position B; Fig. 1) and at least one punch (57b) arranged at a relatively downstream side (right side of position B; Fig. 1) wherein the punches (57a,57b) are actuated for nullification processing at different timing (col. 5, lines 14-15 and 29-30).  Regarding claim 10, Sakakibara discloses lamination of the punched members (32) by rotation (col. 3, lines 60-65 and col. 6, lines 54-65) so that the protrusions align with grooves on a rotary shaft (col. 4, lines 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Neuenschwander (5,960,533).  Sakakibara discloses lamination of the punched members (32) by rotation (col. 6, lines 54-65) but does not disclose a drive mechanism.  Neuenschwander teaches a drive mechanism (166,170,172) for lamination rotation of punched members (22).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the device of Sakakibara to include a drive mechanism as taught by Neuenschwander in order to rotate the punched members to create a stack of the punched members in an interference fit to create the laminated iron core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725